Citation Nr: 1453300	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss, including as due to a neck or back disorder.

4.  Entitlement to service connection for a disorder manifested by painful joints and myofascial pain, including as due to a neck or back disorder.

5.  Entitlement to service connection for neuropathy of the upper and lower extremities with sciatica, including as due to a neck or back disorder.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to April 1969.  He also had service in the Army National Guard, including a period of active duty for training from November 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the case most recently in July 2012 and instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, schedule him for VA examinations, and then re-adjudicate the claims.  The AOJ provided the Veteran with the requisite notice via letters sent in August 2012 and June 2014 and scheduled him for VA examinations, which were conducted in October 2012.  The  AOJ then issued the Veteran a supplement statement of the case in April 2014 in which it again denied the Veteran's claims.  Thus, as to the issue decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for depression and memory loss specifically, the Board notes that the record contains indications of past diagnoses of both depression and an anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder, to include depression and memory loss.  See Clemons, 23 Vet. App. 1 (2009).

In June 2011, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  He also testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  Transcripts of both hearings have been associated with the claims file.  

The decision below addresses the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Adjudication of the remaining claims on appeal is deferred following completion of the development directed in the remand below.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder.



CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  In this respect, through October 2008, August 2012, and June 2014 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the October 2008, August 2012, and June 2014 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2008, August 2012, and June 2014 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2008, August 2012, and June 2014 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  The Veteran also underwent VA examination in October 2012, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on psychological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in May 2012.  The Veteran has not alleged that there are any outstanding records relevant to the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that he has an acquired psychiatric disorder that is related to his time in service or, in the alternative, to neck and low back disorders that he claims are service connected.  In particular, the Veteran stated in his May 2012 hearing that he developed a psychiatric disorder due to the pain from disabilities for which he is also seeking service connection. 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim because the evidence shows that the Veteran does not have an acquired psychiatric disorder.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any psychiatric problems, and he was noted to have a normal psychiatric state at his February 1969 separation medical examination.  Post-service treatment records reflect that the Veteran was diagnosed with depression in February 2001 and underwent psychiatric treatment throughout 2001.  VA and private treatment records more recent than 2001, however, reflect that he has not sought psychiatric treatment at any point following the 2001 depression diagnosis and treatment.

In October 2012, the Veteran underwent a VA examination concerning his claim for an acquired psychiatric disorder.  At that time, the examiner assigned the label of "adjustment disorder" to the Veteran's complaints but concluded that Veteran did "not present with any clinically significant mood disorder."  The examiner acknowledged that the Veteran experienced "mood/adjustment struggles [that] seem to be related to his chronic pain difficulties" but concluded that the symptoms "do not present as a disability in severity."  

In this case, the evidence establishes that the Veteran has not been diagnosed as having any chronic acquired psychiatric disorder at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any acquired psychiatric disorder.  In the absence of proof of a current acquired psychiatric disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current acquired psychiatric disorder, the Board must conclude the Veteran does not currently suffer from any such disability.  Without competent evidence of a current acquired psychiatric disorder due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has an acquired psychiatric disorder that is related to service, or to service-connected disabilities.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has an acquired psychiatric disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the etiology of his claimed psychiatric disorder.  In contrast, the VA examiner, who is a mental health professional, took into consideration all the relevant facts in providing his opinion, to include the Veteran's contentions.  Therefore, the Board gives greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed acquired psychiatric disorder.  In that connection, the Board acknowledges that the Veteran was assigned a diagnosis of depression in 2001 but note that this diagnosis occurred well prior to the filing of the instant claim in September 2008.  The Board further finds compelling the conclusions of the October 2012 VA examiner, who considered the treatment records documenting this, conducted a thorough psychiatric evaluation of the Veteran, and came to the conclusion that the Veteran does not in fact experience any acquired psychiatric disorder to a clinically significant degree.  Thus, during the course of the claim, the Board finds that the evidence supports a finding that the Veteran has not been diagnosed with any acquired psychiatric disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

With regard to assessing the credibility and competency of the statements offered by the Veteran and his family members, while they are competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a psychiatric disorder is not something he has demonstrated that they have the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the October 2012 VA examiner found the Veteran not to experience any current acquired psychiatric disorder.  The Board accepts the opinion of the VA examiner that the Veteran does not experience a current acquired psychiatric disorder as being the most probative medical evidence on the subject, as the opinion is based on a thorough review of all historical records and a thorough examination, and the report contains a detailed rationale for the examiner's conclusion.  

As discussed, the October 2012 examination report is negative for objective findings of any acquired psychiatric disorder.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of psychiatric pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a neck disorder; a low back disorder; a disorder manifested by painful joints and myofascial pain; and neuropathy of the upper and lower extremities with sciatica.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board acknowledges that the Veteran contends that he has disorders of the neck and low back that he believes are directly related to military service.  In particular, the Veteran claims that he injured his back on two occasions when he fell while on active duty for training and that his current neck and low back problems stem from those injuries.  He also claims that his initial neck and back injuries were exacerbated by his active duty, during which he was often required to carry heavy loads and operate heavy equipment on bumpy, unimproved roads.  The Veteran further contends that he has a disorder manifested by painful joints and myofascial pain and neuropathy of the bilateral upper and lower extremities with sciatica.  These disabilities the Veteran claims are directly related to service or, alternately, developed secondary to neck or low back disorders.

Regarding diagnosis of the Veteran's disabilities, service treatment records reflect that he was treated in December 1964 for complaints of pain in his ankle and in March 1965 for complaints of knee pain.  No follow-up visits for either complaint are noted in the record, although the Veteran was again seen in March 1967 for complaints of a "throbbing knee," which he reported having bumped the year prior.  He was seen in February 1969 for complaints of back pain, which was diagnosed at the time as a muscle sprain.  His separation reports of medical history and examination, dated in February 1969, do not note any musculoskeletal, neurological, or spinal abnormalities.  

Post-service records document that the Veteran first sought treatment for complaints of neck and back pain in 1984, at which time he complained of experiencing "chronic" pain.  At an October 1991 treatment visit, he was treated for lumbar strain; at that time, he complained of having experienced low back pain for approximately 20 years.  He has further been treated for neuropathy of the right and left lower extremities, which was first diagnosed in March 2002 following a private EMG study.  In addition, the Veteran was noted by a private treatment provider in September 2008 to experience a "congenital" spondylosis in his lumbar spine that was "definitely ... aggravated" by service.  He was further diagnosed with myofascial left low back pain by his primary care physician in December 2003 and has consistently been assigned a diagnosis of degenerative disc disease in his lumbar and cervical spine.  He has continued to seek treatment for pain in his neck and low back that radiates to his extremities.

The Veteran has testified before the undersigned Veterans Law Judge as to the provenance of his claimed disorders.  In that connection, the Veteran contended at his May 2012 hearing that he injured his back in service and has continued to have back and neck pain from that time to the present.  He also stated at the hearing that he has experienced radiating pain in his extremities, as well as joint pain, that he attributes to his back disorder.  The Veteran further contended at the hearing that he went AWOL for 12 days during service because he was "stressed out" that his back pain caused him to lag behind his fellow soldiers.  In addition, the Veteran submitted a letter from the receptionist for a chiropractor the Veteran claims to have seen.  In the letter, dated in July 2011, the receptionist attests that she recalls that the Veteran sought treatment from her employer beginning in 1969 for "low-back" problems.

To address these contentions, and pursuant to the Board's July 2012 remand, the Veteran was provided VA examination in October 2012.  At that time, the examiner diagnosed the Veteran with lumbar disc disease and spondylosis, right hip pain, and cervical degenerative disc disease.  However, the examiner opined that none of the diagnosed disorders was etiologically linked to military service.  In so finding, the examiner noted that the Veteran had only one in-service complaint of back pain and was found to have a normal spine and musculoskeletal system on each medical examination, including the February 1969 separation examination.  The examiner acknowledged the Veteran's contentions that his back and neck pain began in service but stated that there is "no evidence that [the Veteran's] eventual constellation of structural complaints have any relationship to his military experience.  While he does have valid problems and real infirmities these are related to his age, life activities, and genetics and there is no evidence these problems began in, or were aggravated by, his military service."  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced symptoms of back and neck disorders in service and that those problems have continued to the present.  He has also contended that he believes he has additional disabilities manifested by myofascial and joint pain and neuropathy of the upper and lower extremities that developed secondary to his back and neck disorders.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner did not discuss the private physician's September 2008 statement that the Veteran experiences "congenital spondylolysis with secondary spondylolisthesis.  By history he had back pain while in the service.  The activities described by the patient would definitely have aggravated this condition."  Further, in finding the Veteran to have no neurological disorders, the examiner further did not account for the diagnoses of neuropathy and radiculopathy assigned by multiple private treatment providers during the course of the claim period, or the diagnosis of "generalized neuropathy" assigned pursuant to EMG study in March 2002, particularly in light of the examiner's findings that the Veteran presented with decreased sensation in the right lower extremity.  The examiner also failed to address the Veteran's claim concerning the presence of a disability manifested by painful joints and myofascial pain, particularly in the light of the diagnosis of myofascial pain assigned by his private physician.  

Thus, the Board finds that additional VA medical examination and opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed disorders.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a neck disorder and a low back disorder on a direct basis, and for a disorder manifested by painful joints and myofascial pain and neuropathy of the extremities with sciatica, both on a direct basis and as secondary to a neck or low back disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded VA examinations in order to obtain a current diagnosis of his claimed disabilities based on both an examination and a thorough review of the claims file.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655 (2014).  

The examiner must review the claims file, examine the Veteran, and provide diagnoses for each neck and low back disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service or event coincident therewith, such as his February 1969 muscle sprain.  In the context of any negative opinion, the examiner must specifically discuss the Veteran's contentions regarding continuity of symptomatology, as corroborated by his wife and a receptionist from a private chiropractic firm who stated that she remembered the Veteran seeking treatment for his back starting in 1969.  The examiner must also specifically discuss the statement by the private physician in September 2008 that the Veteran has a "congenital" spondylosis in his lumbar spine that was "definitely . . . aggravated" by service.  

The examiner must further provide a clear diagnosis for the Veteran's claimed disability manifested by painful joints and myofascial pain and must offer an opinion as to whether it is at least as likely as not that any such disorder had its onset in service; is otherwise related to military service; or was caused or aggravated (permanently worsened beyond normal progression) by a low back or neck disorder.  

Similarly, the examiner must provide a clear diagnosis for any neuropathy of the upper or lower extremities, to include sciatica, found to be present.  If no such disorder is found to exist, the examiner must discuss this in the context of the 2002 EMG diagnosis of "generalized neuropathy of the lower extremities," as well as the ongoing diagnosis of neuropathic and radicular pain in the upper and lower extremities assigned by the Veteran's private physician.  For any such disorder that is diagnosed, the examiner must opine as to whether the disorder had its onset in service; is otherwise related to military service; or was caused or aggravated (permanently worsened beyond normal progression) by a low back or neck disorder.  

(If the Veteran is found to have any disability that is aggravated by any neck or low back disabilities, the examiner must also quantify the approximate degree of aggravation.)  

The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).  

2.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


